

115 HR 3742 IH: Fostering Success in Higher Education Act of 2017
U.S. House of Representatives
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3742IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2017Mr. Danny K. Davis of Illinois (for himself, Mr. Krishnamoorthi, Mr. Scott of Virginia, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide formula grants to States to improve higher
			 education opportunities for foster youth and homeless youth, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Fostering Success in Higher Education Act of 2017. 2.Formula grants to States to improve higher education opportunities for foster youth and homeless youthTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the following new part:
			
				FGrants for Improving Access to and Success in Higher Education for Foster Youth and Homeless Youth
 791.DefinitionsIn this part: (1)Foster youthThe term foster youth—
 (A)means an individual whose care and placement is the responsibility of the State or tribal agency that administers a State or tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.; 670 et seq.), without regard to whether foster care maintenance payments are made under section 472 of such Act (42 U.S.C. 672) on behalf of the individual; and
 (B)includes any individual— (i)whose care and placement was the responsibility of such a State or tribal agency when, or at any time after, the individual attained 13 years of age, without regard to whether foster care maintenance payments were made under section 472 of such Act (42 U.S.C. 672) on behalf of the individual; and
 (ii)who is no longer under the care and responsibility of such a State or tribal agency, without regard to any subsequent adoption of the individual.
 (2)Homeless youthThe term homeless youth has the meaning given the term homeless children and youths in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a). (3)Indian Tribe; tribal organizationThe terms Indian Tribe and tribal organization have the meanings given the terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450).
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101. (5)StateThe term State means each of the several States and the District of Columbia.
 (6)TerritoryThe term territory means Puerto Rico, United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.
						792.Formula grants to States to improve access to and success in higher education for foster youth and
			 homeless youth
 (a)Grant program establishedFrom the amount appropriated under subsection (h), the Secretary shall make allotments under subsection (b), to States having applications approved under subsection (c), to enable each State to—
 (1)carry out the Statewide transition initiative described in subsection (d); and (2)make subgrants described in subsection (e).
							(b)Allocations
							(1)Formula
								(A)Reservation for Indian tribes and territories
 (i)In generalFrom the amount appropriated under subsection (h) for a fiscal year and subject to clause (ii), the Secretary shall reserve—
 (I)not more than 3 percent for grants to Indian Tribes, consortia of Indian Tribes, or Tribal organizations; and
 (II)not more than 2 percent for grants to territories. (ii)RequirementsIn awarding grants under this subparagraph, the Secretary—
 (I)shall not award a grant under subclause (I) or (II) of clause (i) for a fiscal year for which no Indian Tribe (or consortium of Indian Tribes) or Tribal organization, or territory, respectively, submits a satisfactory application for a grant under such subclause;
 (II)shall require that any Indian Tribe, consortium, Tribal organization, or territory that receives a grant under this subparagraph provide an assurance of a partnership among relevant education, child welfare, and homeless agencies or organizations; and
 (III)may determine any other requirements with respect to such grants (including the allocation, application, and use of fund requirements), which to the extent possible, shall be consistent with the requirements for States under this part, except that appropriate adjustments shall be made based on the needs and size of populations served by the Indian Tribe, consortium, Tribal organization, or territory applying for the grant.
 (B)Reservation for Department activitiesFrom the amount appropriated under subsection (h) for a fiscal year, the Secretary may reserve— (i)not more than 7 percent to—
 (I)provide technical assistance, in consultation with Secretary of Health and Human Services, to States carrying out activities under this section; and
 (II)complete the evaluations required by subsection (g)(1); and (ii)not more than 3 percent for administrative expenses.
 (C)AllocationsFrom the amount appropriated under subsection (h) for fiscal year and remaining after the Secretary reserves funds under subparagraphs (A) and (B), the Secretary shall allocate to each State the greater of—
 (i)$500,000; or (ii)the amount that bears the same proportion to the remaining appropriated amount for such fiscal year as the number of foster youth and homeless youth in the State bears to the number of foster youth and homeless youth in all States.
 (D)Ratable reductionIf the amount appropriated under subsection (h) for a fiscal year and remaining after the Secretary reserves funds under subparagraphs (A) and (B) is less than the amount required to be allocated to States under subparagraph (C), then the amount of the allocation to each State shall be ratably reduced.
 (2)State ReservationFrom the amounts awarded a State under paragraph (1)(C) for a fiscal year, the State may reserve not more than 5 percent for administrative expenses.
							(3)Temporary ineligibility for subsequent payments
 (A)In generalThe Secretary shall determine a State to be temporarily ineligible to receive a grant payment under this subsection for a fiscal year if—
 (i)the State fails to submit an annual report under subsection (f) for the preceding fiscal year; or (ii)the Secretary determines, based on information in such annual report, that the State is not effectively—
 (I)meeting the outcomes described in the application of such State under subsection (c)(2)(C), and does not have a plan to improve the outcomes;
 (II)monitoring and evaluating the activities under subsections (d) and (e); or (III)using funds as required under subsections (d) and (e).
 (B)ReinstatementIf the Secretary determines that a State is ineligible under subparagraph (A), the Secretary may enter into an agreement with the State setting forth the terms and conditions under which the State may regain eligibility to receive payments under this section.
								(c)Applications
 (1)In generalFor each fiscal year for which a State desires an allotment under subsection (b), the State shall submit an application to the Secretary at such time, in such manner, and containing the information described in paragraph (2).
 (2)Information requiredAn application submitted under paragraph (1) shall include the following: (A)A plan for how the State will carry out the activities under subsections (d) and (e).
 (B)A description of the State’s capacity to carry out such activities. (C)A description of intended outcomes for such activities.
 (D)A plan for how the State will monitor and evaluate such activities, including how the State will use data to continually update and improve such activities.
 (E)A description of how students will be identified and recruited for participation in the Statewide transition initiative under subsection (d).
 (F)An estimate of the number and characteristics of the populations targeted for participation in the Statewide transition initiative under subsection (d) with attention to the diverse needs of homeless youth and foster youth in the State.
 (G)A description of how the State will coordinate services provided under the grant with services provided to foster youth and homeless youth under the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.), and other services provided to foster youth and homeless youth by the State.
 (H)An assurance that the State will comply with subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
 (I)An assurance that the State will partner with State educational agencies, local educational agencies, institutions of higher education, State and local child welfare authorities, and other relevant organizations that serve foster youth or homeless youth.
 (J)An assurance that the State will submit the annual report required under subsection (f). (K)A budgetary analysis of the use of funds awarded under this section.
 (L)Such other information as the Secretary may require. (d)Statewide transition initiative (1)Use of fundsSubject to subsection (b)(2), and in consultation and coordination with the entities described in paragraph (2) of this subsection, a State receiving a grant award under this section shall use not less than 25 percent of the funds to—
 (A)provide intensive outreach and support to foster youth and homeless youth to— (i)improve the understanding and preparation of such youth for enrollment in institutions of higher education;
 (ii)increase the number of applications to institutions of higher education submitted by such youth; and
 (iii)increase the number of enrollments at institutions of higher education; (B)provide education to foster youth and homeless youth with respect to—
 (i)the benefits and opportunities of postsecondary education; (ii)planning for postsecondary education;
 (iii)financial aid opportunities for enrollment at an institution of higher education; (iv)the Federal and State services and benefits available to foster youth and homeless youth while enrolled at an institution of higher education, including health and mental health services;
 (v)career exploration; and (vi)financial literacy training, including security from identity theft;
 (C)assist foster youth and homeless youth with submitting applications for— (i)enrollment at an institution of higher education;
 (ii)financial aid for such enrollment; and (iii)scholarships available for such students, including under a State educational and training voucher program referred to in section 477(i) of the Social Security Act; and
 (D)provide free programming, which may include free transportation to and from such programming, for foster youth and homeless youth to prepare such individuals socially and academically for the rigors of postsecondary education during the summer before such individuals first attend an institution of higher education.
 (2)Required consultation and coordinationIn carrying out the activities described in paragraph (1), a State shall consult and coordinate with State educational agencies, local educational agencies, institutions of higher education, State and local child welfare authorities, and other relevant organizations that serve foster youth or homeless youth.
							(e)Subgrants To create institutions of excellence
 (1)In generalSubject to the subsection (b)(2), a State receiving a grant under this section shall, acting through the administering State agency, use not less than 70 percent of the funds to award, on a competitive basis, subgrants to eligible institutions to enable such institutions to become institutions of excellence by improving college access, retention, and completion rates for foster and homeless youth as described in paragraph (3).
							(2)Application
 (A)In generalAn eligible institution desiring a subgrant under this subsection shall submit an application to the State in which such eligible institution is located, at such time, in such manner, and containing such information as the State may require.
 (B)Technical assistanceStates shall provide outreach and technical assistance to eligible institutions with respect to applications for subgrants under this subsection.
 (3)ActivitiesAn eligible institution that receives a grant under this subsection shall use the grant funds to carry out the following activities with respect to homeless youth and foster youth:
 (A)Provide flexibility and assistance in completing the application process to enroll at such institution.
 (B)Coordinate programs with relevant on- and off-campus stakeholders to increase the enrollment of such youth at the institution and align services at the institution for such youth.
 (C)Adjust the cost of attendance for such youth at such eligible institution to include the cost of housing during periods of non-enrollment.
 (D)Provide institutional aid to such students to meet the cost of attendance that is not covered by other Federal or State educational grants.
 (E)Provide outreach to such students to ensure that such youth are aware of housing resources available during periods of non-enrollment.
 (F)Subsidize any fees for such students associated with orientation and offer free transportation to college orientation or move-in week.
 (G)Hire and provide training for at least one full-time staff at the eligible institution to serve as a point of contact to provide case management services and monthly face-to-face meetings with students who are foster youth or homeless youth. Such individual shall have an advanced degree and at least two years of relevant experience.
 (H)Establish or enhance campus support programs to provide such students with a wide-range of on-campus services including—
 (i)assistance with financial aid; (ii)career advice; and
 (iii)leadership development. (I)Ensure the availability of robust student health services (physical and mental) that meet the specific needs of foster youth and homeless youth.
 (J)Establish or expand early alert systems to identify and support such students who may be struggling academically.
 (K)Collect, review, and monitor data for program improvement. (4)Reliance on institutional aidAny institutional aid provided to a student under paragraph (3)(D) by an eligible institution during the grant period of the institution’s grant under this section shall continue to be provided during the student’s continuous enrollment at the institution, without regard to whether the grant period ends during such enrollment.
 (5)DefinitionsIn this subsection: (A)Administering State agencyThe term administering State agency means a State agency—
 (i)designated by the Governor or executive of the State to administer the subgrants under this subsection; and
 (ii)that, with respect to such State, has jurisdiction over— (I)foster youth;
 (II)homeless youth; (III)elementary and secondary education; or
 (IV)higher education. (B)Eligible institutionThe term eligible institution means an institution of higher education—
 (i)that is in partnership with— (I)the State child welfare agency that is responsible for the administration of the State plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.; 670 et seq.); and
 (II)an organization that serves homeless youth (such as a youth shelter or outreach program); and (ii)that may partner with any other provider, agency, official, or entity that serves foster youth and homeless youth, or former foster youth and homeless youth.
 (f)State reportsFor each year in which a State receives an allotment under subsection (b), the State shall prepare and submit a report to the Secretary that includes—
 (1)each activity or service that was carried out under this section; (2)the cost of providing each such activity or service;
 (3)the number of students who received each activity or service disaggregated by demographics; (4)using qualitative and quantitative analysis, how the State—
 (A)improved access to higher education for foster youth and homeless youth; and (B)measured youth satisfaction with activities carried out under this part;
 (5)an analysis of the implementation and progress of the Statewide transition initiative under subsection (d), including challenges and changes made to the initiative throughout the preceding year;
 (6)if, based on the analysis under paragraph (5), the State determines that the program is not on track to meet the intended outcomes described in the application of the State under subsection (c)(2)(C), a description of how the State plans to meet such intended outcomes; and
 (7)information on the eligible institutions receiving subgrants, including how such institutions used subgrant funds to carry out the activities described in subsection (e)(3).
							(g)Department activities
 (1)EvaluationsBeginning on the date on which funds are first allotted under subsection (b), and annually thereafter, the Secretary shall evaluate recipients of allotments and subgrants under this section. The results of such evaluations shall be made publicly available on the website of the Department.
 (2)Report to CongressNot later than 1 year after the date on which funds are first allocated under subsection (b), and annually thereafter, the Secretary shall submit a report to Congress that includes—
 (A)the amount of each allotment under subsection (b); (B)the amount of each subgrant under subsection (e); and
 (C)with respect to the year for which such report is made, the results of the evaluations under paragraph (1).
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000 for fiscal year 2018 and each of the 5 succeeding fiscal years..
		